Motion Granted and Order filed November 3, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-10-00052-CV
                                    ____________

                             COMPASS BANK, Appellant

                                            V.

           MARHABA PARTNERS LIMITED PARTNERSHIP, Appellee


                On Appeal from the County Civil Court at Law No. 4
                              Harris County, Texas
                          Trial Court Cause No. 935955


                                       ORDER

       On February 9, 2010, this court was notified that appellee, Marhaba Partners
Limited Partnership, had petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the Southern District of Texas, under cause number 10-30227. On
February 18, 2010, this court ordered the cause abated and treated as a closed case because
of the automatic bankruptcy stay. See Tex. R. App. P. 8.2.

       On October 14, 2011, appellant filed a motion to reinstate the case. See Tex. R.
App. P. 8.3.    According appellant’s verified motion, the bankruptcy case has been
dismissed. Appellant included with the motion a copy of the bankruptcy case dismissal
notice. Appellee did not file a response in opposition to the motion. We GRANT the
motion and order the appeal REINSTATED. Appellant’s brief had not been filed when
the appeal was abated. Accordingly, we order appellant to file its brief on or before
December 2, 2011.



                                       PER CURIAM